—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of creating a disturbance in violation of a prison disciplinary rule. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Clark v Goord, 296 AD2d 803).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.